Exhibit 10.4

INTERMEC, INC.

2008 OMNIBUS INCENTIVE PLAN

(As Amended and Restated Effective May 25, 2011)

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of [DATE],
between Intermec, Inc., a Delaware corporation (the “Company”), and [NAME] (the
“Participant” or “you”) under the Company’s 2008 Omnibus Incentive Plan, as
amended and restated effective May 25, 2011 (the “Plan”).

WHEREAS, [IF APPLICABLE: as an inducement to you to remain in the employ of the
Company or one of its Related Companies,] the Company desires to award you
Restricted Stock Units (as that term is defined in the Plan) in accordance with
the terms and conditions of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and you hereby agree as follows:

1. Award. The Company hereby grants you [IF APPLICABLE:, as a matter of separate
inducement and agreement, and not in lieu of salary or other compensation for
services,] an Award of [NUMBER] Restricted Stock Units (“RSUs”) comprising the
right to receive shares of Common Stock, par value $.01 per share, of the
Company (the “Common Stock”) on the terms and conditions hereinafter set forth
(the “Awarded Shares”), such number of Awarded Shares to be subject to
adjustment as provided in Section 14.1 of the Plan. You shall have no obligation
to pay the Company additional consideration for the Awarded Shares. The Grant
Date for the RSUs is [DATE].

The Plan, a copy of which has been made available to you, is incorporated herein
by reference and is made part of this Agreement as if fully set forth herein. By
accepting the Award, you also acknowledge receipt of the Plan and the plan
summary for the Plan. You are encouraged to review the Company’s most recent
annual report and proxy statement, which may be found at www.intermec.com.

Capitalized terms used in this Agreement that are not defined herein shall have
the meanings assigned to such terms in the Plan, it being understood that the
terms “Restricted Stock Units” and “RSUs” shall mean and refer to the right to
receive only the Awarded Shares. This Agreement is subject to, and the Company
and you agree to be bound by, all of the terms and conditions of the Plan as the
same exist at the time this Agreement became effective. The Plan shall control
in the event there is any express conflict between the Plan and the terms hereof
and with respect to such matters as are not expressly covered in this Agreement.
The Company hereby reserves the right to alter, amend, modify, restate, suspend
or terminate the Plan and this Agreement in accordance with Section 16 of the
Plan, but, subject to the terms of the Plan, no such subsequent amendment,
modification, restatement, or termination of the Plan or this Agreement shall
adversely affect in any material way your rights under this Agreement without
your written consent. This Agreement shall be subject, without further action by
the Company or you, to such amendment, modification or restatement.

2. Acceptance of Award. This Award is subject to your timely acceptance in
accordance with this Paragraph 2. Unless you accept the Award by [DATE] [which
date is December 31 of the year of grant, for RSUs granted before July 1 of such
year, and

 

Page 1 of 5



--------------------------------------------------------------------------------

June 30 of the year following the year of grant for RSUs granted on or after
July 1 in a calendar year] (the “Acceptance Deadline”), this Award will be
cancelled automatically, and you will have no further right under this Agreement
to any Awarded Shares. It is your sole responsibility to take appropriate
actions by the Acceptance Deadline to accept the Award.

3. Restriction Period. Subject to the provisions of Paragraphs 2 and 4 of this
Agreement, there shall be a period of restriction (the “Restriction Period”)
beginning on the Grant Date and ending [INSERT APPLICABLE SCHEDULE] (each, a
“Vesting Date”). Except as otherwise provided in Paragraph 4 hereof, all RSUs
still subject to restriction on the date of your Termination of Service shall be
forfeited by you.

4. Termination Due to Death or Disability; Effect of Change of Control.
Notwithstanding any other provision of this Agreement, all RSUs granted
hereunder still subject to restriction shall become fully vested and free of all
restrictions to the full extent of the original grant upon the occurrence of
either of the following events: (a) your Termination of Service by reason of
death or (b) your Termination of Service by reason of Disability.

The effect of a Change of Control on the RSUs shall be governed by the terms of
a Company change of control policy or agreement as then in effect and applicable
to the RSUs. In the event no policy or agreement addresses the effect of a
Change of Control on the RSUs, the terms of the Plan shall govern.

5. Nontransferability. Until the earlier of (a) the end of the Restriction
Period with respect to any of the RSUs granted hereunder or (b) the vesting of
such RSUs in accordance with the provisions of this Agreement or the Plan, you
shall not be permitted to sell, assign, transfer, pledge, or otherwise encumber
the RSUs or the Awarded Shares.

6. Form and Timing of Payment. If and when the Restriction Period ends with
respect to RSUs awarded hereunder without a prior forfeiture of such RSUs, or if
and when RSUs vest pursuant to the provisions of Paragraph 4 hereof, and subject
to the payment of withholding taxes as provided in Paragraph 9 hereof, the
Company will direct its transfer agent to issue to you within thirty (30) days
after such event, in uncertificated form, the number of unrestricted shares of
Common Stock equal to the number of RSUs as to which the Restriction Period has
ended or that have vested pursuant to Paragraph 4.

7. Rights as a Stockholder. Except as otherwise provided in this Agreement or
the Plan, you shall not have any rights of a stockholder with respect to the
RSUs or, prior to vesting, the Awarded Shares.

8. Clawback Policy. The RSUs and any shares of Common Stock issued thereunder
shall be subject to potential cancellation, rescission, payback, recoupment or
other action in accordance with the terms of the Company’s clawback policy (the
“Policy”), as then in effect and as it may be amended from time to time, to the
extent the Policy applies to the RSUs and any shares of Common Stock issued
thereunder (including a Policy implemented or amendments made thereto after the
Grant Date for the RSUs). By accepting the Award, you agree to execute any
additional documents to effect the Company’s application, implementation and
enforcement of such Policy with respect to the RSUs and any shares of Common
Stock issued thereunder.

9. Withholding Taxes. No later than the date as of which an amount first becomes
includable in your gross income for federal income tax purposes or otherwise
with respect to

 

Page 2 of 5



--------------------------------------------------------------------------------

any Awarded Shares, you shall pay to the Company or a Related Company, as
applicable, or make arrangements satisfactory to the Company or a Related
Company regarding the payment of, any federal, state, local, or foreign taxes of
any kind required by law to be withheld by the Company or a Related Company with
respect to such amount (the “Mandatory Withholding Taxes”). The obligations of
the Company hereunder shall be conditional on such payment or arrangements.
Notwithstanding the foregoing, to the maximum extent permitted by applicable
law, the Company has the right to retain, without notice to you, from the total
number of shares of Common Stock issuable and deliverable to you pursuant to
this Agreement, or from salary or other amounts payable to you, the number of
shares or cash having a value not less than the Mandatory Withholding Taxes; the
Company currently intends to satisfy such Mandatory Withholding Taxes by
retaining shares of Common Stock otherwise issuable under this Award (up to the
minimum statutory amount required to be withheld by the Company).

Regardless of any action the Company takes with respect to any or all of the
Mandatory Withholding Taxes, you acknowledge that the ultimate liability for all
withholding taxes legally due by you is and remains your responsibility and that
the Company (a) makes no representations or undertakings regarding the treatment
of any withholding taxes in connection with any aspect of the RSUs, including
the grant, lapse of the Restriction Period or other vesting of the RSUs, the
subsequent sale of shares of Common Stock received upon lapse of the Restriction
Period or other vesting of the RSUs, if any, and the receipt of any dividends or
dividend equivalents; and (b) does not commit to structure the terms of the
Award or any aspect of the Award to reduce or eliminate your liability for
withholding taxes.

10. Miscellaneous

(a) You understand and acknowledge that you are one of a limited number of
employees of the Company and its Related Companies who have been selected to
receive a grant of RSUs and that your Award is considered Company confidential
information. You hereby covenant and agree not to disclose the Award of RSUs
pursuant to this Agreement to any other person except (i) your immediate family
and legal or financial advisors who agree to maintain the confidentiality of
this Agreement, (ii) as required in connection with the administration of this
Agreement and the Plan as it relates to this Award or under applicable law, and
(iii) to the extent the terms of this Award have been publicly disclosed.

(b) The grant of RSUs to you in any year shall give you neither any right to
similar grants in future years nor any right to be retained in the employ or
service of the Company or its Related Companies, such employment being
terminable to the same extent as if the Plan and this Agreement were not in
effect. The right and power of the Company and its Related Companies to dismiss
or discharge you is specifically and unqualifiedly unimpaired by this Agreement.

(c) Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to the Company at its office, 6001 36th Avenue West, Everett,
WA 98203-1264, to the attention of the Company’s Secretary or at such other
address as the Company may specify in writing to you by a notice delivered in
accordance with this paragraph. All notices to you shall be delivered to you at
your address in the Company’s records or at such other address as you may
specify in writing to the Secretary of the Company by a notice delivered in
accordance with this Paragraph 10(c).

(d) This Agreement, including the provisions of the Plan incorporated by
reference herein, comprises the whole Agreement between the parties hereto with
respect to the subject matter hereof, and shall be governed by and construed in
accordance with the laws of the State

 

Page 3 of 5



--------------------------------------------------------------------------------

of Washington, U.S.A., without reference to principles of conflicts of law. This
Agreement shall become effective when it has been executed or accepted
electronically by the Company and you. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Washington, U.S.A., and agree that such
litigation shall be conducted only in the courts of Washington, U.S.A., or the
federal courts for the United States for the Western District of Washington, and
no other courts where this grant is made and/or to be performed.

(e) This Agreement shall inure to the benefit of and be binding upon each
successor of the Company and, to the extent specifically provided herein and in
the Plan, shall inure to the benefit of and shall be binding upon your heirs,
legal representatives, and successors.

(f) If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall not affect the validity and enforceability
of the remaining provisions of this Agreement.

(g) This Agreement may be executed in separate counterparts, each of which when
so executed and delivered will be an original, but all of which together will
constitute one and the same instrument. In pleading or proving this Agreement,
it will not be necessary to produce or account for more than one such
counterpart.

(h) The Company may, in its sole discretion, deliver any documents related to
the RSUs, or future RSUs (if any) that may be granted under the Plan, by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

(i) Payments made pursuant to this Agreement are intended to qualify for an
exemption from Section 409A of the Code. Notwithstanding any other provision in
this Agreement and the Plan, the Company, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify this Agreement and/or the Plan so that the RSUs
granted to you qualify for exemption from or comply with Section 409A; provided,
however, that the Company makes no representations that the RSUs shall be exempt
from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to the RSUs. By accepting this Award, you shall be
deemed to have waived any claim against the Company and its affiliates with
respect to any such tax, economic and legal consequences. Also notwithstanding
the foregoing, if at the time of a scheduled Vesting Date, including one
provided for under Paragraph 3 of this Agreement, you are a “specified employee”
of the Company within the meaning of that term under Section 409A and as
determined by the Company, and payment would be treated as a payment made on
“separation from service” within the meaning of that term under Section 409A,
then, if such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Section 409A, the payment shall be delayed until
the date which is six months after the date of such separation from service or
if earlier the date of your death.

IN WITNESS WHEREOF, this Agreement is executed by you and by the Company through
its duly authorized officer or officers as of the Grant Date indicated above.

 

Page 4 of 5



--------------------------------------------------------------------------------

      INTERMEC, INC.       By:  

 

      [NAME]  

 

      [TITLE]  

 

Dated:  

 

    PARTICIPANT:

IMPORTANT

PLEASE ACCEPT ELECTRONICALLY OR SIGN AND RETURN PROMPTLY

         

 

      [NAME]

 

Page 5 of 5